          Case 3:02-cv-00339-MO   Document 204    Filed 05/10/21   Page 1 of 2




                     UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                       MAY 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
OREGON ADVOCACY CENTER;                          No.   20-35540
METROPOLITAN PUBLIC DEFENDER
SERVICES, INC.,                                  D.C. No. 3:02-cv-00339-MO
                                                 District of Oregon,
                 Plaintiffs-Appellants,          Portland

and                                              ORDER

A. J. MADISON,

                 Plaintiff,

 v.

PATRICK ALLEN, Director of the
Department of Human Services, in his
official capacity; DOLORES MATTEUCCI,
Superintendent of Oregon State Hospital, in
her official capacity,

                 Defendants-Appellees.

Before: W. FLETCHER and FRIEDLAND, Circuit Judges, and BLOCK,* District
Judge.

      The panel believes this case may be appropriate for mediation and therefore

refers this matter to the court's Mediation Office. The Circuit Mediator will contact

the parties to explore mediation and provide a status report to the panel within



      *
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
       Case 3:02-cv-00339-MO      Document 204   Filed 05/10/21   Page 2 of 2




twenty (20) days of the date of this order.

      Submission is withdrawn pending further order of the court.




                                          2
